FINCH, Judge
(concurring).
I reluctantly concur in the opinion of Chief Justice Storckman. I do so because I have concluded that we cannot rule otherwise in the absence of sufficient statutory authorization to substitute the nonresident executor of Wyatt C. Hedrick.
This case has been in the Missouri courts since 1961. The liability of deceased defendant as to the conversion covered by Count III was settled by our opinion reported at Mo., 378 S.W.2d 522. Only the amount of damages remained to be settled in the trial on remand. It makes little sense to be compelled to say to the parties that the death of the nonresident defendant nullified all of these efforts and that this litigation cannot be carried on to completion in the Missouri courts. Yet that is what we must do for the reasons given by Judge Storckman. The need for remedial legislation is evident.
In examining this question in an effort to find some basis on which this case could *363proceed in our courts, I reviewed the cases wherein a judgment nunc pro tunc is entered subsequent to the death of a defendant. This has been done where there has been a trial and a jury verdict but no judgment has been entered at the time of defendant’s death.1 It also has been done where a case has been tried without a jury and is under submission but without a decision or judgment at the time of defendant’s death.2 In those instances it has been stated that the cause is ripe for judgment and the court has proceeded to enter judgment nunc pro tunc as of the date of the jury verdict or the date of submission of the court tried case. The judgment then is treated as though it in fact had been entered prior to the death of the defendant. I have concluded that we cannot extend that procedure to this case. In the instances mentioned the trial had been completed and nothing remained for the parties to do prior to judgment. Such is not the case here. A full fledged trial on the issue of damages remains and this necessitates the presence of the parties in the litigation to present their side of the case. A substitution of parties is required. For this reason, I have concluded that the nunc pro tunc procedure is unavailable. Only by virtue of sufficiently specific enabling legislation may this substitution be made.

. SOA Am.Jur., Judgments, § 79, p. 219.


. Clark v. Mississippi Valley Trust Co., 357 Mo. 785, 211 S.W.2d 10; 30A Am.Jur., Judgments, §§ 82-90, pp. 220-224; Annotation 3 A.L.R. 1408; Annotation 68 A.L.R. 264.